 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DONALD M. BIRD,                                   No. 2:20-cv-00178-TLN-DMC
12                       Plaintiff,
13           v.                                         ORDER
14    MAXINE WATERS, et al.,
15                       Defendants.
16

17          Plaintiff Donald Bird (“Plaintiff”), who is proceeding pro se, brings this civil action for

18   mandamus relief. The matter was referred to a United States Magistrate Judge pursuant to 28

19   U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On February 19, 2020, the magistrate judge filed findings and recommendations which

21   were served on Plaintiff and which contained notice to Plaintiff that any objections to the findings

22   and recommendations were to be filed within fourteen days. (ECF No. 4.) On February 19,

23   2020, Plaintiff filed a “Motion to Negate the Findings and Recommendations” (ECF No. 5) which

24   this Court construes as objections to the findings and recommendations.

25          This Court reviews de novo those portions of the proposed findings of fact to which

26   objection has been made. 28 U.S.C. § 636(b)(1); McDonnell Douglas Corp. v. Commodore

27   Business Machines, 656 F.2d 1309, 1313 (9th Cir. 1981), cert. denied, 455 U.S. 920 (1982). As

28   to any portion of the proposed findings of fact to which no objection has been made, the Court
                                                       1
 1   assumes its correctness and decides the motions on the applicable law. See Orand v. United

 2   States, 602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are

 3   reviewed de novo. See Britt v. Simi Valley Unified Sch. Dist., 708 F.2d 452, 454 (9th Cir. 1983).

 4          Having carefully reviewed the entire file under the applicable legal standards, the Court

 5   finds the Findings and Recommendations to be supported by the record and by the magistrate

 6   judge’s analysis.

 7          Plaintiff’s objections (ECF No. 5) contain neither legal argument nor authority and are

 8   therefore overruled. Further, the Court finds Plaintiff’s pleadings could not possibly be cured by

 9   the allegation of other facts. Lopez v. Smith, 203 F.3d 1122, 1130 (9th Cir. 2000); Doe v. United

10   States, 58 F.3d 484, 497 (9th Cir. 1995)).

11          Accordingly, IT IS HEREBY ORDERED that:

12          1.      The Findings and Recommendations filed February 19, 2020 (ECF No. 4), are

13   adopted in full;

14          2.      This action is DISMISSED with prejudice;

15          3.      The Clerk of the Court is directed to terminate ECF No. 5 as a pending motion;

16   and

17          4.      The Clerk of the Court is further directed to enter judgment and close this file.

18          IT IS SO ORDERED.

19   DATED: April 7, 2020

20
21

22                                    Troy L. Nunley
                                      United States District Judge
23

24

25

26
27

28
                                                       2
